Citation Nr: 1317738	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  09-38 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability. 

2.  Entitlement to service connection for a left eye disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to April 1970.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in connection with his claim for service connection for a heart disability, the Veteran in his October 2009 substantive appeal indicated that high blood pressure was "discovered" during service and that he has had high blood pressure since service.  However, a June 2010 rating decision found that new and material evidence had not been received to reopen his claim for service connection for hypertension, a claim originally denied in an unappealed January 2003 rating decision.  A timely appeal to the June 2010 rating decision having not been filed, the appeal with respect to the issue of entitlement to service connection for a heart disorder does not encompass disability related to hypertension 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regretfully, this case must be remanded to fulfill the duty to assist; in particular, the duty to obtain all of the Veteran's service treatment reports (STRs), or formally document that no additional STRs are available.  In this regard, the STRS that are of record are limited to reports from the August 1961 entrance examination and medical history collected at that time; a March 1962 reenlistment examination and medical history; a medical history collected in May 1964; a statement signed by the Veteran in May 1964 asserting no change in his medical condition since his last examination; a March 1968 "Clinical Record Cover Sheet" and Diagnosis Slip reflecting medial observation for an unspecified condition; the March 1970 separation examination and medical history collected at that time; and a statement signed by the Veteran in April 1970 certifying no medical change since his last examination.  Of significance is the fact that no reports of treatment of the Veteran during service are of record  

In his substantive appeal, the Veteran asserted that a portion of his STRs had "disappeared," and also contended therein that he received relevant treatment for both conditions for which service connection is claimed during service.  Given these assertions; the fact that it appears that the complete STRs have possibly not been obtained; and the fact that the duty to assist mandates that all STRs be obtained, the AMC/RO upon remand will be directed to obtain all of the Veteran's STRs that may be available or document that no such records are available.  38 U.S.C.A. § 5103A(c)(1).  In light of this necessary development, the AMC/RO will also be requested to conduct the appropriate development to obtain any other pertinent treatment records which may be available.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC (National Personnel Records Center), and/or any other appropriate source to obtain any additional STRs that may be available.  To the extent any such records do not exist or are not available, a formal memorandum as to the unavailability of additional STRs is to be completed and associated with the claims file.      

2.  Request that the Veteran identify any outstanding VA or non-VA treatment records pertinent to the disabilities for which service connection is claimed.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to submit such records, as provided.

3.  Any other indicated development should be accomplished, to include affording the Veteran VA examination(s) to the extent that any STR obtained as a result of the development requested above documents relevant treatment.  

4.  After completion of the above, the AMC/RO should review the expanded claims file and determine whether the claims may be granted.  To the extent that any claim is denied, the RO should furnish the Veteran with an appropriate supplemental statement of the case.  After the Veteran is afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


